Exhibit 10.6
 
SERVICE AGREEMENT


THIS SERVICE AGREEMENT (the "Agreement") is entered into this 31st day of July,
2008 and shall become effective upon the date the Transaction, as described
below, is consummated (the “Effective Date”), by and between LaSalle Bank, N.A.,
a national banking association, with offices located at 101 S. Tryon Street,
Charlotte, NC  28255 ("Bank") and Netcom Data Corp., a Georgia Corporation,
located at 980 Canton Street, Suite D, Roswell, GA 30075 ("Company").


RECITALS


WHEREAS, Netcom Data Corp. (“Netcom GA”) and Michigan National Bank entered into
an Independent Sales Organization Agreement on or about February 2, 1995 which
agreement has been amended from time to time and provides for the customers of
Netcom GA to utilize the merchant processing services offered by Bank and
marketing of Bank’s merchant processing services by Netcom GA to prospective
customers (the “Netcom GA Agreement”); and


WHEREAS, Netcom Data Corp. of N.Y (“Netcom NY”) and Michigan National Bank
entered into an Independent Sales Organization Agreement dated on our about May
2, 1997 which agreement has been amended from time to time and provides for the
customers of Netcom NY to utilize the merchant processing services offered by
Bank and marketing of Bank’s merchant processing services by Netcom NY to
prospective customers (the “Netcom NY Agreement” together with the Netcom GA
Agreement collectively referred to as the “Netcom Agreements”); and


WHEREAS, Bank is the successor to Michigan National Bank, and Bank was
subsequently acquired by Bank of America Corporation.  Bank now offers merchant
processing services through LaSalle Merchant Services, LLC a Bank of America
affiliate; and


WHEREAS, Netcom GA notified Bank of their intentions to sell all or
substantially all of their stock to United eSystems, Inc. and Netcom NY notified
Bank of their intentions to sell all or substantially all of their assets to
United eSystems, Inc. following which Netcom GA will become a wholly owned
subsidiary of United eSystems, Inc. and the assets of Netcom NY will be
transferred to Netcom GA (collectively “Transaction”); and


WHEREAS, Pursuant to the terms of the Netcom GA Agreement and the Netcom NY
Agreement, Bank has elected upon consummation of the proposed Transaction, to
terminate each agreement, but desires to maintain certain services currently
provided under each agreement and have Netcom GA provide such services in
accordance with the terms and conditions set forth herein; and


NOW, THEREFORE, in consideration of the promises, mutual agreements,
representations and warranties hereinafter set forth and for other good and
valuable consideration, both the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 


1.           TERMINATION OF NETCOM GA AND NETCOM NY AGREEMENTS


The Netcom Agreements shall be terminated on the Effective Date, except with
respect to any terms which survive such termination.  As of the Effective Date,
Bank and Company shall take all actions necessary to terminate the sponsorship
by Bank of Netcom GA and Netcom NY as Independent Sales Organization with Visa,
Inc. and Member Service Provider with MasterCard International, Inc.
respectively (Visa and MasterCard shall collectively be referred to as the “Card
Organizations”).  Netcom GA and Netcom NY shall cease any merchant processing
marketing activities on behalf of Bank as of the Effective Date of this
Agreement.  No new merchants or additional locations to existing merchants shall
be accepted by Bank.  Any marketing materials, collateral, merchant agreements
or the like containing Bank’s name or references to its merchant products or
services shall be destroyed immediately.


2.            DUTIES OF COMPANY


A.              Services Generally. During the term of this Agreement, the
Company shall perform the services described below (“Services”) to the merchants
listed in Exhibit D that were sourced through both the Netcom NY and Netcom GA
Agreements (“Merchants”).  Company will use reasonable care, and that degree of
skill and attention recognized as industry standards in performing the
Services.  Company shall perform all Services to Merchants in accordance with
the terms of this Agreement, Company's policies and procedures, requirements of
law, and all applicable operating regulations of the Card Associations.


B.           Equipment Maintenance Services. Company shall be responsible for
all maintenance and servicing of point of sale devices that Company has
previously installed and programmed for Merchants.  Service requests shall be
responded to within 24 hours of receiving such requests.


All maintenance, programming and other services provided by Company shall meet
the material specifications provided by Bank to Company and shall at all times
comply with the written rules, regulations, procedures and requirements of the
Card Organizations including but not limited to the Payment Card Industry Data
Security Standards (“Operating Regulations”).  Company shall be responsible for
the direct liability incurred by Merchants (or the Bank as an acquirer) arising
from equipment that has been supplied and serviced by Company during the term of
the Netcom Agreements and this Agreement.


C.           Supplies.  Company shall be responsible for ordering all supplies
required to maintain Merchant’s point of sale equipment requested by
Merchants.  Company shall provide all billing and collect all charges in
connection with such service.


D.           Merchant Rate Reviews. Company, shall respond to all requests by
Merchant to modify Merchant’s existing merchant discount rates and related
pricing components.  Company shall be responsible for any communications related
to the Merchant’s modified pricing structure, except that Bank shall continue to
be responsible for mandates and pricing changes resulting from the Card
Organizations and/or any pricing changes related to Exhibit A either of which
shall be passed through to Merchants.

 
2

--------------------------------------------------------------------------------

 



E.           Merchant Losses.


a. Company will reimburse Bank for all losses incurred by Bank for any reason
attributable to a Merchant (“Merchant Losses”) that relate to: (i) a merchant
transaction; or (ii) an act or omission of the Merchant pursuant to agreement
between Bank and Merchant (“Merchant Agreement”) which is dated during the
period beginning on the effective date of the Merchant’s Merchant Agreement and
ending 12 months after the date the first Sales Draft Transmittal is received by
the Bank (“Company Loss Period”).


b.  Bank will be responsible for all Merchant Losses that relate to: (i) a
transaction; or (ii) an act or omission of the Merchant pursuant to the Merchant
Agreement which is dated after the Company Loss Period.


c.     Uncollected Merchant Fees will be borne by Company.


d.  The Bank will send to Company a monthly report which details Potential
Merchant Losses and Merchant Losses for which Company is responsible as set
forth above.  Once the Potential Merchant Losses and Merchant Losses have been
realized by Bank, Bank shall pursue collection utilizing its usual loss
collection procedures.


e.  Notwithstanding the above, Company will not be responsible for Merchant
Losses which are due to the Bank’s failure to comply with, use or enforce the
Bank’s established or usual fraud monitoring procedures including, but not
limited to, a failure by the Bank to terminate a Merchant Agreement when the
Bank has knowledge of fraudulent merchant activities.


3.           AUDITS
Bank, its regulators, or its designees shall be permitted, at any time during
normal business hours and upon two (2) business days advance notice, to conduct
an audit and review of the compliance with the terms of this Agreement and
Operating Regulations.  If, during or after the audit and review, Bank
determines that Company is not in compliance with this Agreement, Bank shall
meet with Company to discuss the changes that need to occur to resolve Company's
non-compliance. So long as Company is attempting to resolve any non-compliance
issues and such non-compliance issues are within the authority of Company to
control, such non-compliance shall not be considered a breach of this Agreement.


4.           NON- SOLICIT
As consideration for the compensation set forth in Section 5 below, and as long
as the consideration continues to be paid, Company, its officers, director’s,
affiliates and employees agree they will not, directly or indirectly, solicit
any Merchants (listed in Exhibit D), for merchant credit or debit card
processing services or related services, except that Bank agrees that Company
may solicit Merchants for the products and services listed in Exhibit C of this
Agreement.


In addition, Bank agrees that Company may, without breaching this Section,
respond to an inquiry by Merchant to seek alternative processing services under
the following conditions:

 
3

--------------------------------------------------------------------------------

 


a) If the Merchant identifies a material service issue related to services
provided by Bank and Company is unable to convince the Merchant to maintain the
service with Bank;


b) Merchant has been notified of a change in pricing (excluding Card Association
interchange and mandates) for services, which it finds unacceptable or it
provides a bona fide offer for processing services from another financial
institution, which the Bank is unable or unwilling to match;


(c) Bank ceases paying compensation due Company under this Agreement without
cause.  For the purposes of this sub-section, “Cause” shall be defined as a
violation of this Section 4 or Section 5.3. of this Agreement.


In the event any of the above conditions occur and Merchant contacts Company,
Company shall provide notice to Bank and if any of these conditions are curable
by Bank, Bank shall have three (3) business days to cure the problem or take no
action, in which case Company may without any further notice to Bank, place the
Merchants processing business with another financial institution.


Bank acknowledges that certain of the Merchants have been provided by Company to
Bank from the sales efforts of Company’s independent agents and that Company has
no control over the actions of these independent agents.  Any action of these
independent agents in soliciting Merchants shall not be deemed a violation of
this Section 4.


Company acknowledges that in the event of a breach of this Section 4, Bank may
terminate the compensation set forth in Section 5 below immediately.




5.            COMPENSATION


5.1           Compensation.  In fulfillment of its obligations contained in the
Netcom Agreements and for as long as those Merchants listed in Exhibit D
continue utilizing the processing services of Bank (except as otherwise provided
herein) and in consideration of the services set forth in this Agreement, Bank
shall calculate the compensation to Company in accordance with the rates
described in Exhibit A, attached hereto and incorporated herein by reference.
Compensation will be calculated each month by taking the total amount of
processing fees and other charges collected by Bank for all Merchants, less the
total dollar amount of fees described in Exhibit A, less any Merchant Losses,
plus any recoveries by Bank that were previously assessed to Company as Merchant
Losses.   No other compensation or payments will be owed by Bank to the
Company.   Company shall be responsible for any and all out of pocket expenses
related to its obligations set forth in Section 2 above.


5.2           Payment.  Compensation will be computed monthly as of the last day
of each calendar month, and will be paid to Company within twenty (20) days
following the last day of the month.  The computation of the compensation will
be based on the actual dollar amounts listed in Exhibit A except for the
authorization and data capture fees listed in Section C of Exhibit A which will
be estimated.  An adjustment to reconcile the estimated authorization and data
capture fees with the actual authorization and data capture fees will be
credited or debited to the following month’s

 
4

--------------------------------------------------------------------------------

 

compensation.  At the time of each payment, Bank will deliver to Company a
statement detailing the computations used by Bank in arriving at the
compensation paid to Company.


5.3           Termination of Compensation.   Notwithstanding the foregoing, Bank
shall not be obligated to pay Company any compensation if (i) the Card
Organizations prohibit Bank from providing the merchant services provided by
Bank, (ii) Company engages in any intentional activity with respect to its
obligations under this Agreement which materially adversely affects Bank’s
ability to provide its processing services or adversely affects Bank’s
reputation, (iii) a controlling interest in any class of voting shares is sold
or acquired by another or if substantially all of Company’s assets are sold or
otherwise transferred to another (excluding the current Transaction) or (iv)
this Agreement is terminated for a breach of Section 4 or this Section 5.3.


5.4           Setoff.  In the event that Company breaches this Agreement, Bank
shall have the right to set off from the compensation due Company in this
Section 5 by the actual amount of loss incurred by Bank and directly caused by
such breach.


6.           REPRESENTATIONS AND WARRANTIES


6.1           Representation and Warranties of Company.  Company hereby
represents and warrants to Bank as follows:


A.           Company is a corporation authorized, validly existing and in good
standing under the laws of the State of Georgia, and has its principal office
located in the State of Georgia.


B.           Company has full authority and corporate power to enter this
Agreement and perform its obligations hereunder.


C.           Company has and shall maintain throughout the term of this
Agreement all necessary facilities, manpower, equipment, supplies, insurance,
and such other resources as are necessary to provide the Services.


D.           The Services provided by Company will be performed in a
business-like manner and in accordance with this Agreement, the Operating
Regulations of the Card Organizations and all applicable requirements of law.


E.           Company’s performance of this Agreement will not violate any
applicable law or regulation.


F.           This Agreement represents a valid obligation of Company and is
fully enforceable against Company according to its terms.


G.           Company will comply with the applicable terms and conditions of
this Agreement and with the Operating Regulations of the Card Organizations.


H.           Company is not knowingly in violation of any terms and conditions
of this Agreement or the Operation Regulations of the Card Organizations.

 
5

--------------------------------------------------------------------------------

 

6.2           Representations and Warranties of the Bank.  The Bank hereby
represents and warrants to Company that:


A.           The Bank is a national banking association duly authorized and
validly existing under the laws of the United States, having its principal
offices located in the State of North Carolina.


B.           The Bank has full authority and corporate power to enter into this
Agreement and to perform its obligations hereunder.


C.           Except as otherwise set forth in Section 4 and Section 5.3 of this
Agreement, Bank shall continue to pay Company compensation as set forth herein
for as long as Merchants listed in Exhibit D continue to process with Bank.


D.           Bank knows of no previous actions of Company that would be
considered a violation of this Agreement, the Operating Regulations of the Card
Organizations or previous Agreements with Bank.


E.           Bank has been appraised of the series of Transactions between
Netcom NY, Netcom GA and United eSystems, Inc. and Bank does not object to the
Transactions and such Transactions do not violate and shall not be considered a
violation of this Agreement or any previous Agreements between the parties.


F.           Bank, its officers, directors, affiliates, subsidiaries, and
assigns shall not solicit Merchants on Exhibit D to transfer credit and/or debit
transaction processing services in any manner that results in the cessation of
Compensation to Company.


G.           Bank acknowledges and does not object to the fact that Company has
or may have in the future, merchant and/or debit processing agreements with
other vendors and that this Agreement expressly does not imply an exclusive
rights to such services between Company and Bank and furthermore does not and
will not constitute a violation of this Agreement.


H.           Bank has represented to Company that it is not necessary for Bank
to obtain a letter from the Card Organizations confirming that the termination
of Netcom GA and Netcom NY as independent sales organizations with Visa and
MasterCard while continuing to meet their obligations under this Agreement are
not considered a violation of the Operating Regulations of the Card
Organizations (provided that Company does not engage in any practice where they
obtain cardholder information), and accordingly such terminations shall not be
considered a violation of this Agreement nor shall they constitute a reason for
cessation of commissions under this Agreement.


7.            TERM; TERMINATION; DEFAULT; DISPUTE RESOLUTION; REMEDIES


7.1           Term.  This Agreement shall become effective on the Effective
Date, and unless terminated pursuant to the terms of this Section 7 of this
Agreement, shall remain in effect for a period of four (4) years from the
Effective Date (“Initial Term”) and shall automatically renew for one (1) year
periods (each of which will be referred to as a “Renewal Term”) unless either

 
6

--------------------------------------------------------------------------------

 

party provides the other with written notice of termination at least 4 months
prior to the end of the Initial Term or any Renewal Term. Except as otherwise
provided in Section 4 or Section 5.3 of this Agreement, regardless of
termination of this Agreement by its term, Compensation will continue for as
long as those Merchants listed in Exhibit D continue utilizing the processing
services of Bank.


7.2       Termination.  Notwithstanding the above, the parties shall have the
following rights:


A.           If, through no actions on the part of Bank, Visa or MasterCard
prohibits Company from providing, or prohibits the Bank from allowing Company to
provide, the Services provided for under this Agreement, this Agreement shall be
automatically terminated.


B.           If Visa or MasterCard prohibits the Bank from providing, or the
Bank’s membership in Visa or MasterCard is changed through no action on Bank’s
part so that it can no longer provide, the Services under this Agreement, this
Agreement shall be automatically terminated.


C.           If Company:  (i) changes any procedures or processes which the Bank
in good faith determines is adverse to the Bank, and (ii) fails to correct such
procedure or process in a way that is not adverse to the Bank after 30 days
written notice, the Bank may terminate this Agreement upon 6 months prior
written notice.  Notwithstanding the preceding sentences in this Subsection,
Bank may not terminate the Agreement if such change is a requirement of Visa,
MasterCard, Federal or state regulatory agency, or law.


D.           If the Bank:  (i) changes any procedures or processes which Company
in good faith determines is adverse to Company, and (ii) fails to correct such
procedure or process in a way that is not adverse to the Company after 30 days
written notice, Company may terminate the Agreement upon 6 months prior written
notice.  Notwithstanding the preceding sentences in this Subsection, Company may
not terminate the Agreement if such change is a requirement of Visa, MasterCard,
Federal or state regulatory agency, or law.


E.           If Company enters into a purchase or stock exchange agreement with
a third party which would effectuate a sale of Company’s business, the Bank
shall have the right to terminate this Agreement immediately.


F.           If an Event of Default described in 7.3 occurs, either party may
terminate this Agreement immediately.  If this Agreement is terminated due to an
Event of Default by Bank then Company shall be relieved of its obligations under
Section 4 of this Agreement.




7.3           Default.  Each of the following acts or occurrences shall
constitute an Event of Default under this Agreement.


A.           A material breach by either party of its obligations or duties
under this Agreement.

 
7

--------------------------------------------------------------------------------

 

B.           Either party shall fail to pay the other party when due any
payment, credit or other amount due under this Agreement and such failure shall
continue for a period of 30 days after written notice thereof has been sent by
either party to the other party;


C.           Either party shall:  (i) file for bankruptcy, receivership,
insolvency, reorganization, dissolution, liquidation or any similar proceedings
applicable to national banking associations or corporations, as applicable, or
(ii) have such a proceeding instituted against it by a party other than the Bank
and such proceeding is not dismissed within 60 days;


D.           Any material representation or material warranty made by a party to
the other shall prove to have been false or misleading in any material respect
as of the date made, or shall become false or misleading at any time during the
term of this Agreement and has not otherwise been corrected;


E.           Company (i) knowingly engages in activities which repeatedly and
materially violate the Operating Regulations of the Card Organizations or which
cause the Bank to repeatedly and materially violate the Operating Regulations of
the Card Organizations; (ii) operates in an unsound, unsafe manner; or (iii)
engages in activities which result in material economic hardship and/or damage
to the goodwill of the Bank, Visa or MasterCard.


7.4           Dispute Resolution Process.


A.           Upon written notice, Company and Bank will attempt to resolve any
dispute between them within 30 days.  Such resolution will be contained in a
writing signed by both parties.


B.           In the event that a material dispute cannot be resolved within 30
days of written notification, the non-breaching party may avail itself of the
remedies set forth in Sections 7.5 and 7.6.


7.5           Remedies of Company.  Upon the occurrence of an Event of Default
set forth in Section 7.3 above, and after the parties have first followed the
process described in Section 7.4 above,  Company will have the right to
immediately terminate this Agreement in whole or in part upon written notice to
the Bank; and all other remedies available at law or in equity which Company may
elect to pursue, all such remedies being cumulative.


7.6           Remedies of the Bank.  Upon the occurrence of an Event of Default
set forth in Section 7.3 above, and after the parties have first followed the
dispute resolution process described in Section 7.4 above,  the Bank will have
the following remedies:


A.           The right to immediately terminate this Agreement in whole or in
part upon written notice to Company; and


B.           The right to immediately withhold disputed payments until the
dispute is resolved; and

 
8

--------------------------------------------------------------------------------

 

C.           All other remedies available at law or in equity which Bank may
elect to pursue, all such remedies being cumulative.


7.7           Indemnification


A.           Company will indemnify and hold the Bank harmless from and against
any and all third party claims alleging liabilities, fees, losses, increased
taxes or expenses, including without limitation, court costs and reasonable
attorney’s fees (including allocated costs of internal counsel), which the Bank
may incur or which may be claimed against the Bank or the Card Associations by
such third party as a result of: (i) specific acts or omissions of Company, its
directors, officers, employees or agents relating to the exercise of, or the
failure to exercise, Company’s rights and obligations under this Agreement; (ii)
fraudulent acts or omissions of Company, it’s directors, officers, employees or
agents; or (iii) any failure by Company to comply in all respects with any
applicable rules issued by Visa and/or MasterCard, as amended from time to time.


B.           The Bank will indemnify and hold Company harmless from and against
any and all third party claims alleging liabilities, fees, increased taxes or
expenses, including without limitation, court costs and reasonable attorney’s
fees (including allocated costs of internal counsel), which Company may incur or
which may be claimed against Company by such third party as a result of acts or
omissions of the Bank, its directors, officers, employees or agents relating to
the exercise of, or the failure to exercise, the Bank’s or Card Organization’s
rights and obligations under this Agreement.


C.           This Section 7.7 will survive termination of this Agreement.


8.           CONFIDENTIALITY


A.           In order to perform the duties hereunder, each party will
necessarily receive and have access to confidential and proprietary information,
including information on the Merchants, (“Confidential Information”) of the
other.  The parties understand that they are in a position of trust and
confidence in relation to this Confidential Information and agree that:  (i) all
such Confidential Information is and will remain the property of the party
furnishing the Confidential Information, (ii) the parties will use all
reasonable means to safeguard such Confidential Information, and in any event,
the parties will use means not less than those used to protect their own
confidential information, (iii) the parties will not copy, publish, disclose to
others, or use such Confidential Information for any purposes other than for the
fulfillment of their obligations under this Agreement, (iv) the parties will
retain all materials relating to Confidential Information on its premises and
will not move them without the express written consent of the other and (v) each
will promptly return all copies of Confidential Information to the other upon
request at the termination of this Agreement.


B.           Notwithstanding anything to the contrary contained in this
Agreement, the receiving party will have no obligation to preserve the
confidential nature of any Confidential Information which:  (i) was previously
known to the receiving party from a source other than the providing party as
evidenced by the written records of the receiving party; (ii) is disclosed to
third parties by the providing party without restriction; (iii) is or becomes
available to any

 
9

--------------------------------------------------------------------------------

 

member of the public by other than unauthorized disclosure;  (iv) was or is
independently developed by the receiving party as evidenced by the written
records of the receiving party the basis of which was obtained from a source
other than the providing party; (v) is released for disclosure by the providing
party with its written consent; or (vi) is rightfully received by the receiving
party from a third party.


C.           Disclosure of such Confidential Information will not be precluded
if disclosure is:  (i) in response to a valid order of a court or other
governmental body of the United States or any political subdivision thereof;
provided, however, that the party making the disclosure pursuant to the order
will first have given notice to the other party; or (ii) otherwise required by
law; or (iii) necessary to establish rights under this Agreement; or (iv) is
required by Visa or MasterCard.


D.           Upon request, the receiving party will either exercise reasonable
effort to return all Confidential Information received in tangible form to the
providing party or destroy all such Confidential Information.  Nothing contained
in this Agreement will be construed as granting or conferring any rights by
license or otherwise in any Confidential Information disclosed to the receiving
party.


E.           This Section 8 will survive termination of this Agreement.


9.       Use of Names, Logos and Trademarks.


Company will not use the Bank’s name, logos or trademarks in any way, without
the prior written consent of the Bank.  Company shall submit for prior approval
by Bank, any communications to Merchants that utilize the Bank’s name, logo or
trademarks.


In addition, Company may not use any of the Visa, MasterCard, American Express,
Diner’s Club or Discover logos or trademarks on any materials without the Bank’s
prior written consent.  Company will have no authority to permit use of the
trademarks owned by Visa, MasterCard, or the Bank by any of its own agents.


10.            ADDITIONAL PROVISIONS


10.1           Expenses.  Except as otherwise expressly set forth herein, any
other costs, expenses, or other charges incurred by either of the parties hereto
shall be borne by the party incurring such cost, expense or charge whether or
not the series of transactions contemplated hereby shall be consummated.


10.2           Notices.      Except as otherwise expressly set forth herein, any
notice, payment, demand  or any other communication required or permitted to be
given hereunder shall be in writing and delivered via by hand or overnight
courier or faxed to the applicable party or parties at the address indicated
below:
 
10

--------------------------------------------------------------------------------


 
 

If to Company:   If to Bank:      
Netcom Data Corporation
980 Canton Street
Suite D
Roswell, GA  30075
 
Bank of America, N.A.
101 S. Tryon Street
Charlotte, NC  28255
 
 
 
 
Attn: Bill Plummer
 
Facsimile: 770-649-1370
 
Attn:   Robert Ruark
 
Facsimile:  980-388-8196
     
With copies to:
   
______________________
 
 
Associate General Counsel
Merchant Services
NC1-002-29-01
101 S. Tryon Street
Charlotte, NC  28255
Counsel



or, as to each party at such other address as may be designated from time to
time by such party or parties by like notice to the other parties, complying
with this Section.  All such notices, payments, demands or other communications
shall be deemed validly given and legally effective when received.


10.3           Severability. If any term or condition of this Agreement should
be held invalid by a court, arbitrator or tribunal of competent jurisdiction in
any respect, such invalidity shall not affect the validity of any other term or
condition hereof.  If any term or condition of this Agreement should be held to
be unreasonable as to time, scope or otherwise by such a court, arbitrator or
tribunal, it shall be construed by limiting or reducing it to the minimum extent
so as to be enforceable under then applicable law. The parties hereto
acknowledge that they would have executed this Agreement with any such invalid
term or condition excluded or with any such unreasonable term or condition so
limited or reduced.


10.4           Entire Agreement and Amendments.  This Agreement constitutes the
entire agreement of the parties with regard to the specific subject matter
hereof and supersedes all prior written and/or oral understandings between the
parties. This Agreement may not be amended except pursuant to a writing signed
by the parties.


10.5           Waiver.  Any waiver by either party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement.  Any waiver must be in writing and signed by the party to be charged
therewith.


10.6           Assignment.  Neither party shall assign this Agreement without
the written consent of the other and such consent shall not be unreasonably
withheld. Bank may assign any or all of its rights hereunder to any affiliate or
subsidiary of Bank of America Corporation. Any such assignment shall not relieve
Bank from its obligations hereunder.

 
11

--------------------------------------------------------------------------------

 

10.7           Other Documents.  Any list, summary or other document provided or
delivered pursuant to this Agreement or in connection with the transaction
contemplated hereby are incorporated herein by this reference and made a part
hereof.


10.8           Construction.  The parties agree that this Agreement shall be
governed, enforced by and construed in accordance with the laws of the State of
North Carolina.


10.9           No Third Party Beneficiaries.   This Agreement is for the sole
and exclusive benefit of the parties hereto; nothing in this Agreement shall be
construed to grant to any person other that the parties hereto, and their
respective successors and permitted assigns, any right, remedy or claim under or
in respect of this Agreement or any provision hereof.


10.10          Further Assurances.  The parties hereto hereby agree to do such
further acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as either may at any time reasonably
request in order to better assure and confirm unto each party their respective
rights, powers and remedies conferred hereunder.


10.11         Arbitration.  All claims, demands, disputes, controversies,
differences or misunderstandings arising out of or relating to this Agreement,
or the failure or refusal to perform the whole or any part hereof, shall be
settled by arbitration conducted in Charlotte, NC by the American Arbitration
Association ("AAA") in accordance with the rules thereof then pertaining.  The
parties hereby submit themselves to the exclusive jurisdiction of the courts of
the State of North Carolina in any proceeding for the enforcement of the award
rendered by the arbitrators, and agree that judgment upon such award may be
entered in any court, in or out of the State of North Carolina, having
jurisdiction thereof.  The fees of the AAA shall be borne by the parties
equally.


10.12         Counterparts.  Provided that all parties hereto execute a copy of
this Agreement, this Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  The parties acknowledge that delivery of executed copies
of this Agreement may be affected by facsimile or other comparable means.


10.13         Headings.  The headings contained herein are included solely for
case of reference and in no way shall limit, expand or otherwise affect either
the substance or construction of the terms and conditions of this Agreement or
the intent of the parties hereto.


10.14         No Agency.  The parties agree that in performing their
responsibilities pursuant to this Agreement, they are in a position of
independent contractors.  This Agreement shall not be deemed to constitute the
parties hereto as partners or joint venturers, and neither party hereto shall be
deemed to be an agent of any nature, kind and description whatsoever of the
other.


10.15         Security Deposit.  Security deposits for Netcom GA and Netcom NY
will be returned upon execution of the Agreement to Netcom GA.


10.16         Defined Terms.  Except as specifically modified or re-defined by
this Agreement, the defined terms used in this Agreement shall be the same as
used in the Netcom Agreements.
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.






COMPANY:
BANK:
 
Netcom Data Corporation
LaSalle Bank, N.A.
 
By:
/s/ WILLIAM R. PLUMMER  
By:
  /s/ ROBERT RUARK
 
Name:
 
William R. Plummer
 
 
Name:
 
 Robert Ruark
Title:
President
 
Title:
 Merchant Services Executive
   7/30/2008      



 
 

13